871 F.2d 465
Betty BENDALL, Claimant-Appellant,v.A.H. ROBINS COMPANY, INCORPORATED, Debtor-Appellee,v.DALKON SHIELD CLAIMANTS' COMMITTEE, Amicus Curiae.
No. 88-1571.
United States Court of Appeals,Fourth Circuit.
March 22, 1989.

1
Appeal from the United States District Court for the Eastern District of Virginia, at Richmond;  Robert R. Merhige, Jr., District Judge.


2
Prior report:  4th Cir., 862 F.2d 1092.


3
Upon consideration of appellant's pro se letter, which this Court has construed as a motion for reconsideration of the order denying the petition for rehearing,


4
IT IS ORDERED that appellant's motion for reconsideration is granted, and the petition for rehearing in this case is granted.


5
IT IS FURTHER ORDERED that the judgment of the United States District Court for the Eastern District of Virginia, at Richmond, is hereby reversed.


6
Entered at the direction of Judge Russell, with the concurrence of Judge Widener and Judge Chapman.